 1
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11 CHANDA SMITH, et al.,        )   CV 93-07044 RSWL (GHKx)
                                )
12                              )
                Plaintiff,      )   ORDER TO SHOW CAUSE re
13                              )   Status of Case
                                )
14     v.                       )
                                )
15                              )
   LOS ANGELES UNIFIED SCHOOL   )
16 DISTRICT, et al.,            )
                                )
17                              )
                Defendant.      )
18                              )
                                )
19                              )
                                )
20                              )
                                )
21                              )
22     On June 21, 2019, Plaintiff Chanda Smith, et al.
23 (“Plaintiff”); Intervenors April Munoz, Julia Flores,
24 Cheryl Ayapana, V.P., A.F., M.H., and J.A. (the “April
25 Munoz Intervenors”); Intervenors Mina Lee and Frances
26 Moreno, et al., (the “Mina Lee Intervenors”); and
27 Defendant Los Angeles Unified School District
28 (“Defendant”) filed a Stipulation Regarding Settlement
                                1
 1 of Intervenors’ Claims [434].       On July 30, 2019, the
 2 Court granted the parties’ Stipulation and set a
 3 hearing for August 15, 2019, at which the Court will
 4 consider approval of the Settlement [442].
 5     In 2013, Intervenors sought to intervene to
 6 challenge the legality of Revised Outcome 7 dated
 7 September 18, 2012, contained in the Modified Consent
 8 Decree (“MCD”).     Stipulation, Ex. A, Settlement
 9 Agreement, ECF No. [434]; see also Motions to
10 Intervene, ECF Nos. 285-86.        Aside from the litigation
11 involving the Intervenors, there has been no active
12 litigation involving Plaintiff before this Court since
13 the approval of the MCD in 2003.       See Stipulation and
14 Order re Approval of MCD, ECF No. 265; Modified Consent
15 Judgment, ECF No. 266.     Plaintiff is HEREBY ORDERED to
16 show cause, in writing, on or before August 12, 2019,
17 as to the status of Plaintiff’s case following
18 settlement of Intervenors’ claims, and what remains in
19 Plaintiff’s case that would require the Court to retain
20 jurisdiction over this matter.       This shall be discussed
21 at the hearing currently set for August 15, 2019, at
22 10:00 am.
23
24 IT IS SO ORDERED.
25                                    /s/ RONALD S.W. LEW
26 DATED: August 5, 2019
27                                   HONORABLE RONALD S.W. LEW
                                     Senior U.S. District Judge
28
                                 2
